Case 1:17-cv-01623-LPS-CJB Document 415 Filed 11/18/19 Page 1 of 2 PageID #: 14151



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   GUARDANT HEALTH, INC.,                       )
                                                )
                  Plaintiff,                    )
                                                )       C.A. No. 17-1616-LPS-CJB
   v.                                           )
                                                )
   FOUNDATION MEDICINE, INC.                    )
                                                )
                  Defendant.                    )
                                                )
   GUARDANT HEALTH, INC.,
                                                )
                                                )
                  Plaintiff,
                                                )       C.A. No. 17-1623-LPS-CJB
                                                )
   v.
                                                )
                                                )
   PERSONAL GENOME DIAGNOSTICS,
                                                )
   INC.,
                                                )
                                                )
                  Defendant.
                                                )

        MOTION FOR TELECONFERENCE TO RESOLVE DISCOVERY DISPUTE

         Defendants respectfully move this Court to schedule a teleconference to address an

  outstanding dispute regarding discovery matters.

         As a result of previous correspondence with Chambers, Defendants will provide their

  opening submission by November 25, 2019, Plaintiff will provide its answering submission by

  December 3, 2019, and the parties will present their respective positions during a teleconference

  on December 9, 2019 at 2:00 p.m., with counsel for Defendants to initiate the call.




                                                    1
Case 1:17-cv-01623-LPS-CJB Document 415 Filed 11/18/19 Page 2 of 2 PageID #: 14152



   Dated: November 18, 2019                            Respectfully submitted,

   FARNAN LLP                                          PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                       & HALL, P.A.

   /s/ Brian E. Farnan                                 /s/ David A. Bilson
   Brian E. Farnan (#4089)                             John C. Phillips, Jr. (#110)
   Michael J. Farnan (#5165)                           David A. Bilson (#4986)
   919 North Market Street, 12th Fl.                   1200 North Broom Street
   Wilmington, DE 19801                                Wilmington, DE 19806
   Tel: (302) 777-0300                                 Telephone: (302) 655-4200
   bfarnan@farnanlaw.com                               Facsimile: (302) 655-4210
   mfarnan@farnanlaw.com                               jcp@pgmhlaw.com
                                                       dab@pgmhlaw.com
   Attorneys for Plaintiff Guardant Health, Inc.
                                                       Attorneys for Defendant Personal Genome
                                                       Diagnostics, Inc.


                                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                       /s/ Jeremy A. Tigan
                                                       Karen Jacobs (#2881)
                                                       Jeremy A. Tigan (#5239)
                                                       1201 North Market Street
                                                       P.O. Box 1347
                                                       Wilmington, DE 19899
                                                       (302) 658-9200
                                                       kjacobs@mnat.com
                                                       jtigan@mnat.com

                                                       Counsel for Defendant Foundation Medicine, Inc.




                                                   2
